PER CURIAM.
White appeals from the denial of a motion to suppress his confession. Although White entered a nolo plea specifically reserving his right to appeal, the motion is not dispositive. See Fla. R.App. P. 9.140 (b) (2) (A) (i) (2000); Brown v. State, 376 So.2d 382 (Fla.1979); Weber v. State, 492 So.2d 1166 (Fla. 4th DCA 1986); Werner v. State, 828 So.2d 499 (Fla. 3d DCA 2002). In the absence of a dispositive motion or a stipulation by the parties to that effect, we must dismiss for lack of jurisdiction. See Weber, 492 So.2d at 1167.
DISMISSED.
KLEIN, STEVENSON and TAYLOR, JJ., concur.